Ewing, Judge,
delivered the opinion of the court.
This was an action on a negotiable promissory note executed by the defendant to plaintiff in ■ consideration of a judg*228ment rendered in the plaintiff’s favor against tbe Chicago and Mississippi Railroad Company.
The defendant, in his answer, alleges a failure of consideration by reason of refusal of the plaintiff to give him a legal assignment of said judgment, and pleads a set-off for profes- . sional services rendered; to which there was a replication denying the indebtedness. There was a judgment for plaintiff for the amount of the note, from which the defendant appealed to this court.
The only questions arise upon the instructions, and being of opinion there was no error in giving or refusing instruc-
tions, the judgment will be affirmed;
Judge Scott concurring. Judge Napton absent.